Hanna, J.
Suit on note.
.Answer, first, denial; second, that defendant did not execute and deliver said note, &c.; third, want of consideration, setting out facts, &c.; fourth, failure of consideration, setting, out the facts relied on, &c.
Reply, in effect, denying the. third paragraph of the an-' swer. No notice taken of any other.
Trial, verdict and judgment for the plaintiff. Motions for a new trial and in arrest overruled.
The only evidence given was the note.'
This judgment must be reversed. The fourth paragraph of the answer, as presented by the record, appears to stand uncontradicted. The facts averred in it, therefore, under the statute, were admitted, namely, that the consideration for which said note had been given had failed.
A. Steele, TI. D. Thompson, and M. L. Marsh, for the appellant.
J. Broiunlee, for the appellee.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.